UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4912



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LESTER FLETCHER, a/k/a Big Mann,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:05-
cr-00179-PJM)


Submitted:   June 6, 2007                     Decided:   July 9, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & BAIR, L.L.P., Greenbelt, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, David I.
Salem, Gina Simms, Assistant United States Attorneys, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lester Lee Fletcher was convicted after a jury trial of

conspiracy to distribute and possess with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 846 (2000)

(“Count One"); possession with intent to distribute cocaine or

cocaine base, in violation of 18 U.S.C. § 2 (2000) and 21 U.S.C.

§ 841 (2000); conspiracy to commit money laundering, in violation

of 18 U.S.C. § 1956(h) (2000), and money laundering, in violation

of 18 U.S.C. §§ 2 and 1956(a)(1)(B)(i) (2000).                       Fletcher was

sentenced to life in prison on Count One, 120-months on each of the

possession counts, and 240-months on each of the remaining counts,

all to run concurrently.         On appeal, Fletcher argues the district

court: (i) erred in denying his motion to suppress evidence seized

as a result of the traffic stops involving Brenda Fletcher; (ii)

denied him his Sixth Amendment right to compulsory process by

refusing to issue writs compelling his co-defendants’ testimony at

the   suppression     hearing;   (iii)       erred   by   refusing    to   issue   a

multiple conspiracy instruction to the jury on Count One; and (iv)

denied him due process by using a preponderance of the evidence

standard    to    determine    his    base   offense      level   under    the   U.S.

Sentencing       Guidelines.     We    affirm   Fletcher’s        convictions     and

sentence.

            We     conclude    the     district      court    correctly      denied

Fletcher’s motion to suppress.          The district court correctly found


                                       - 2 -
Fletcher lacked standing to assert an expectation of privacy in the

first vehicle stopped by police because he did not establish a

property or possessory interest in the Mercedes driven by Brenda

Fletcher.      See Rakas v. Illinois, 439 U.S. 128, 148 (1978).

      Even if Fletcher did have standing to assert an expectation of

privacy in the Mercedes, the court correctly found the searches

were lawful. Police listened to a wiretap on Fletcher’s cell phone

for   some    time    and    knew    he   was   involved      in   significant    drug

trafficking.         On the day of the traffic stop, police overheard

Fletcher instruct an acquaintance to dispose of a weapon that was

used in a shooting the previous evening.                 When a Mercedes was seen

leaving      the   acquaintance’s         location   only      moments    after   the

instruction was given, we find it was reasonable for police to

believe that the gun was located in the Mercedes and was about to

be transported for disposal. Accordingly, these circumstances were

sufficient to cause a reasonable person to believe that “criminal

activity was afoot.”            Illinois v. Wardlow, 528 U.S. 119, 123

(2000).

              Since Fletcher’s only challenge to the lawfulness of

Brenda    Fletcher’s        second   traffic      stop   is   dependent    upon   the

lawfulness of the first traffic stop, we conclude the second stop

of Brenda Fletcher--when police knew she was driving on a suspended

license--was lawful as well.               Accordingly, we find the district




                                          - 3 -
court correctly denied Fletcher’s motion to suppress evidence

seized from the traffic stops.

           Fletcher also argues the district court erred in refusing

to issue writs compelling his co-defendants’ testimony at the

suppression hearing because Fletcher needed their testimony to

establish the co-defendants’ signed statements were not obtained by

undue influence. Fletcher’s argument that the district court erred

in refusing to issue writs compelling his co-defendants’ testimony

at the suppression hearing is meritless.

           First, Fletcher never informed the district court he

needed his co-defendants to testify to establish the statements

were not obtained by undue influence.             Rather, Fletcher only

informed the district court he wanted his co-defendants to testify

that their signatures were authentic.      At the suppression hearing,

however,   the   Government   stipulated   that    the    signatures   were

authentic, thereby rendering Fletcher’s motion moot.            Cf. United

States v. Espinoza, 641 F.2d 153, 159 (4th Cir. 1981) (holding that

a district court does not abuse its discretion in failing to grant

a defendant's request to subpoena witnesses whose testimony would

merely be cumulative); United States v. Bales, 813 F.2d 1289, 1296

(4th Cir. 1987) (upholding district court’s refusal to issue writ

compelling trial testimony where witness was already questioned by

defense counsel during suppression hearing).             Moreover, because

Fletcher did not raise the undue influence argument before the


                                 - 4 -
district court, he may not do so for the first time on appeal.

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

          In any event, the district court made clear to Fletcher’s

counsel it would not issue writs for the co-defendants’ testimony

unless Fletcher’s counsel could represent that the witnesses were

not going to invoke their Fifth Amendment right against self-

incrimination if brought in to testify. Because Fletcher’s counsel

had not obtained assurances from the co-defendants’ attorneys that

their clients would not invoke the Fifth Amendment, the district

court refused to issue writs compelling the witnesses’ testimony.

Since Fletcher failed to establish his co-defendants would give

testimony “both material and favorable to his defense,” see United

States v. Valenzuela-Bernal, 458 U.S. 858, 867 (1982), we conclude

the district court correctly denied Fletcher’s motion to issue the

writs.

          We also conclude Fletcher was not entitled to a multiple

conspiracy instruction.     A multiple conspiracy charge is required

only when “the proof at trial demonstrates that [the defendants

were] involved only in separate conspiracies unrelated to the

overall conspiracy charged in the indictment.”            United States v.

Squillacote,   221   F.3d   542,   574   (4th   Cir.   2000)   (emphasis   in

original).   “A single conspiracy exists where there is one overall

agreement, or one general business venture.            Whether there is a

single conspiracy or multiple conspiracies depends upon the overlap


                                   - 5 -
of key actors, methods, and goals.”        United States v. Leavis, 853

F.2d 215, 218 (4th Cir. 1988) (internal citations and quotation

marks omitted).      Since the evidence at trial established Fletcher

continued on in the drug distribution conspiracy even after he sold

the house and “business” to his nephew, we conclude the district

court properly denied Fletcher’s request for a multiple conspiracy

instruction.    See Squillacote, 221 F.3d at 574-75.

            Finally, Fletcher argues the district court denied him

due process of law when it adopted the factual findings regarding

drug quantity outlined in Fletcher’s presentence investigation

report   utilizing    a   “preponderance   of   the   evidence”   standard.

Contrary to Fletcher’s argument, even after United States v.

Booker, 543 U.S. 220 (2005), a district court may properly make

factual findings concerning sentencing factors by a preponderance

of the evidence.     See United States v. Morris, 429 F.3d 65, 72 (4th

Cir. 2005).     Fletcher does not otherwise argue his sentence is

unreasonable.

            Accordingly,     we   affirm   Fletcher’s    convictions   and

sentence.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 6 -